Citation Nr: 0101461	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for PTSD 
(to include major depressive disorder) from January 31, 1995 
to November 6, 1996 and on and after November 7, 1996


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969.

The current appeal arose from a June 1995 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to an 
evaluation in excess of 10 percent for PTSD.

In December 1995 the veteran provided oral testimony before a 
Hearing Officer, a transcript of which has been associated 
with the claims file.  

In January 1997 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective January 31, 1995.  

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In November 1999 the RO granted service connection for major 
depressive disorder, which was included in the evaluation of 
PTSD with an increased evaluation to 50 percent effective 
January 31, 1995.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative evidence shows that between January 31, 
1995 and November 6, 1996 the manifestations of the veteran's 
PTSD symptoms resulted in not more than considerable social 
and industrial impairment, with no evidence of severe social 
and industrial impairment.

2.  The probative evidence shows that on and after November 
7, 1996 the veteran's PTSD symptoms were productive of no 
more than considerable social and industrial impairment, 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000), 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to pertinent evidence of record, the veteran was 
service connected and assigned a 10 percent disability 
evaluation for PTSD in July 1988.  The record shows that he 
received a Purple Heart and is service-connected for gunshot 
wound.  The record also shows that he participated in 
numerous combat operations in Vietnam.  On VA examination in 
April 1988, he was diagnosed with PTSD.

In December 1989 and May 1990 the RO granted a temporary 100 
percent disability evaluation as a result of hospital 
treatment for PTSD from August 1989 to March 1990.  
Thereafter, the 10 percent disability evaluation for PTSD was 
continued.

In January 1995 the veteran filed a claim for an increased 
evaluation for PTSD.  

A March 1995 VA examination report shows the veteran reported 
that he works as a mail handler for the United States Post 
Office.  He stated that he continues to work to provide 
support for his daughter who is in college; otherwise, he 
probably would not work but would wander around the country.  
He stated that he was fairly reclusive.  On occasion he went 
to a coffee house and played cribbage with a friend.  He had 
difficulty with long-term relationships with women.  He lived 
alone, does not attend church, and read some fictional books.  

He continued to have intrusive thoughts and survivor guilt.  
He had for some time struggled with depression.  He had 
suicidal thoughts but had made no attempts.  He took 
antidepressant medication in the past, but it was not much 
help.  He talked about his anger and rage.  He had not had a 
problem with sleeping and he rarely had nightmares.  He had 
flashbacks, particularly with the sound of helicopter rotors.  
Diesel fumes set off flashbacks of Vietnam.  He continued to 
have hyper-vigilance and startled easily.

Examination revealed that the veteran was oriented to time, 
place and person.  His recent and remote memory was intact.  
He provided appropriate explanations to proverbs.  His 
affect, in general, was constricted.  His mood was depressed 
and irritable, but he was cooperative with the examiner.  The 
examiner noted that he continued to have symptoms of PTSD and 
to work gainfully.  It was further noted that the veteran's 
greatest restriction was in the area of social interaction.  
PTSD was considered to be of a mild to moderate degree of 
disability.  He was given an Axis I diagnosis of PTSD, 
chronic, delayed.

In December 1995 the veteran proffered testimony at a 
personal hearing before a Hearing Officer at the RO.  He 
testified that he occasionally had flashbacks that were set 
off when he heard a helicopter, and when he smelled certain 
types of diesel fumes which reminded him of tanks and 
amphibious tractors.  Nightmares occurred about once a week 
and were usually about combat situations, such as patrols, 
fire fights and mainly gunshot deaths.  

He associated with people a little bit, but they were not 
close friends.  He did not have a close relationship with his 
two children.  Hearing Transcript (Tr.), p. 2.  He did not 
take medication for his condition.  When he tried taking 
medication, he had a severe "down spiro" with depression.  
Tr., p. 6.

He occasionally awakened in the night and checked to make 
sure the door was locked.  He also checked outside to see if 
anybody was parked in a car watching him.  He did not 
socialize at all, and if he goes somewhere, such as to a 
restaurant, a ball game or a movie, it was usually alone.  
Tr., pp. 2-3.  He did not watch war movies or anything that 
pertains to combat in Vietnam.  Tr., p. 4.  He felt guilty 
about returning from Vietnam while other people did not.  He 
went to a Vietnam therapy group at the Vet Center.  Tr., pp. 
5-6.  He had been attending once a week for the past three or 
four months.  He associated with other people who had been in 
Vietnam.  

He also had some acquaintances at work with whom he sometimes 
spoke, but he generally tried to avoid them.  Tr., p. 7.  He 
worked as a mail handler, unloading trucks.  Tr., p. 10.  
There were no current problems between him and his 
supervisors.  Tr., pp. 10-11.  The problem he had on the job 
from PTSD was depression, which was manifested by taking sick 
leave and not socializing with anyone.  Tr., p. 8.  He had 
taken a lot of sick leave.  Tr., p. 4.  Since Vietnam, he had 
had one meaningful relationship that ended in a miserable 
divorce.  He had been divorced for 15 years.  Tr., p. 10.

In a March 1996 letter from a therapist at the Denver Vet 
Center, it was noted that the veteran attended group 
counseling sessions and he continued to suffer with 
flashbacks, intrusive thoughts, nightmares, emotional 
numbing, anger, guilt, memory impairment, poor concentration, 
isolation, withdrawal and depression.  His level of 
functioning was improved by group attendance, and he was 
motivated towards stabilization.  He continued to suffer with 
chronic PTSD related to his Vietnam combat trauma; and the 
extent of his trauma in combat was severe.

Treatment reports from the Denver Vet Center from November 
1995 to December 1996 reveal the veteran participated in 
group counseling sessions.  

A March 1998 VA mental health assessment shows the veteran 
reported recurrent intrusive images about Vietnam that caused 
him distress.  He tried to avoid all thoughts about Vietnam.  
He was having difficulty concentrating and startled easily, 
especially with helicopters.  He felt depressed or sad a lot, 
was anhedonic, felt fatigued and worthless, and had recurrent 
thoughts of death.  He had experienced auditory 
hallucinations three or four times since separation from 
service.  He had also experienced significant paranoia.  He 
had significantly diminished interest in important activities 
and felt separated, different or estranged from other people.  

On mental status examination he was alert and oriented, 
friendly and cooperative.  His affect was appropriate to 
content.  His mood was upbeat.  His speech was a normal rate 
and volume.  His thought process and content were logical and 
goal directed with no evidence of mania or psychosis.  He 
stated that he used to think about harming himself but had 
pretty much gotten over that.  He denied homicidal ideations.  
He endorsed several symptoms of PTSD and depression, and a 
few of mania.  The examiner noted that the stress of the 
veteran's job at the post office might be aggravating some of 
his PTSD symptoms.  The diagnoses under Axis I were PTSD, 
recurrent major depressive disorder, and rule-out bipolar II 
disorder.  Under Axis IV, the examiner indicated the veteran 
had occupational problems, stressful work environment, other 
psychosocial problems, environmental problems and exposure to 
war.  His Global Assessment of Functioning (GAF) Scale was 
70.

VA progress notes of September 1998 revealed that things were 
going well for the veteran.  He reported that the medications 
prescribed were "helping to take the edge off."  He further 
reported that he was working on establishing a positive 
relationship with his widowed mother.  On his October visit 
the veteran reported that things were going well, but, the 
post office was still depressing him.  He said he went to see 
"Saving Private Ryan" and handled the movie okay.

Mental health treatment notes in December 1998 again show 
that the veteran was doing well, except for the stress from 
his work at the post office.  He stated that the medication 
had helped him be less stressed in situations other than at 
work.  Progress notes dated in January 1999 revealed an 
incident where another postal worker tried to make an 
embarrassing joke at the veteran's expense during a group 
meeting.  The veteran stated that he became angry and upset, 
and stayed away from that person the rest of the day, and 
took leave the following day.  He did not sleep well for two 
days.

Treatment notes in February 1999 indicated that the veteran 
continued to function fairly well, until it came time to 
report to work, then he felt sad, anhedonic and fatigued.  He 
related that working conditions such as noise, dirt and the 
crowded work environment of being a mail handler gave him 
problems.  His therapist suggested that he would make a 
recommendation he be assigned to working conditions that did 
not contribute to an exacerbation of his PTSD.

A May 1999 VA examination report shows that the veteran's 
biggest problem was difficulty in going to work.  He stated 
that his superiors were bossy and arbitrary.  The environment 
was crowded and dirty.  He used up most of his sick leave to 
avoid going to work.  He indicated that his depression was 
fairly steady.  He described continuing suicidal thoughts but 
said "no matter how bad life gets, suicide was not a 
choice."  He did not have much trouble with sleep although 
he would have rare nightmares.  He described flashbacks set 
off by rotors of helicopters and the smell of diesel fumes.  
He was quite reclusive, stayed away from people, and had 
difficulty finding pleasure in most activities.

It was noted that veteran had a psychotherapist whom he saw 
monthly.  The examiner recorded that in a note by the 
veteran's psychotherapist, dated in March 1998, the veteran 
was described as having racing thoughts and having spent 
money recklessly in the past and having gone bankrupt that 
might be related to bipolar illness.  The veteran stated that 
he had been divorced for 19 years and dated on occasion.  He 
added that it never worked out because the women always broke 
off the relationship with him, and he did not understand why.  


The veteran stated that he swam three times a week, and 
enjoyed going to downtown Denver to watch people.  He also 
visited his son who was a tattoo artist.  On mental status 
examination he maintained good eye contact.  His affect was 
somewhat constricted.  He looked mildly depressed.  He was 
oriented to time, place, and person.  His mood was somewhat 
depressed.  There was no psychomotor retardation.  There were 
no delusions or hallucinations.  

In summary, the examiner noted that the veteran had 
complained of and had been treated for depression.  He 
further noted it was believed that he had a major depression, 
which was secondary to his PTSD.  The examiner expressed that 
the combination of PTSD and major depression moderately 
impacted his occupational and social performance with 
moderate deficiencies in most areas such as work, family and 
relationships.  The GAF assigned was 55, which represented 
moderate impairment and moderate difficulty in occupational 
and social functioning.  It was noted that he did not have 
bipolar illness.

In November 1999 the RO granted service connection for major 
depressive disorder and included it in the evaluation of 
PTSD.  His disability evaluation for PTSD was increased to 50 
percent effective January 31, 1995.  The RO deemed that the 
veteran's major depressive disorder and PTSD were the same 
disability or the same manifestations under different 
diagnosis, pursuant to 38 C.F.R. § 4.14, and therefore, 
included major depressive disorder in the evaluation of PTSD.

VA treatment records in May 2000 show that the veteran's mood 
was basically good.  He reported no major resurgence of PTSD 
symptoms other than his increasing difficulty dealing with 
stress and frustration.  He reported that the stress of 
working in his current environment was taking a toll on him.  
He was taking his medication regularly and was planning a 
vacation for June, including a road trip on his motorcycle.

In June 2000 it was noted in VA treatment records that the 
veteran had called in sick for 3 days after returning from a 
vacation.  He stated that his work was as stressful as ever.  
He felt that the stress of working for the postal service was 
adversely affecting his health.  In July 2000 it was 
indicated that he had been sleeping well and that he always 
slept well.  He reported that he filed for a medical 
retirement from the postal service and was waiting to see how 
they responded.  He stated that his son, daughter-in-law and 
granddaughter were living with him temporarily.  The 
therapist noted that there might be more stress at home than 
the veteran realized.  In August 2000 it was noted that the 
veteran's daughter was getting married and he was "looking 
forward to that."

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 10 percent disability 
evaluation for the veteran's service-connected psychiatric 
disability encompassed situations where there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. 4.132, Diagnostic 
Codes 9400 through 9411 (1996). 

Hence, the older rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Codes 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veteran Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  The 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, supra, 38 C.F.R. § 4.132, the VA Schedule of Ratings 
for Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The revised criteria of Diagnostic Code 9411, effective from 
November 7, 1996 (codified at 4.130) are, in pertinent part, 
as follows:

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (2000).

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  

Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that as a result of the September 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

The veteran was provided VA examination in May 1999 in 
connection with his claim for increased compensation benefits 
for his service-connected PTSD, and other evidence has been 
obtained which is probative thereof.  The Board is unaware of 
any additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

Additionally, the Board notes that the Rating Schedule was 
revised in November 1996 with respect to the regulations 
applicable to rating mental disorders.  See 61 Fed. Reg. 
52,695 (1996).  Those provisions, which became effective 
November 7, 1996, replaced the rating criteria of 38 C.F.R. § 
4.132, Diagnostic Code 9411 (as in effect through November 6, 
1996).  The amended criteria for evaluating service-connected 
mental disorders are now codified at newly designated 38 
C.F.R. § 4.130.  The amended rating criteria are sufficiently 
different from those in effect through November 6, 1996.

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (per curiam) (veterans' 
claims should be adjudicated under the version of the 
regulations more favorable to him).

In this case, the veteran has been provided with the prior 
and amended provisions for mental disorders, via the issuance 
of a January 1997 rating decision and supplemental statement 
of the case (SSOC).  In addition, in November 1999 the RO 
provided the veteran with both the old and new regulations 
when it issued a SSOC.  Accordingly, the veteran has had the 
opportunity to provide argument in support of his claim under 
those provisions.  

The agency of original jurisdiction has had the opportunity 
to adjudicate the claim under both the previous and amended 
provisions.  Therefore, the Board determines that the veteran 
is not prejudiced by the change in law that occurred after 
the initiation of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The Board will consider both the old 
and new rating criteria, where applicable, and apply those 
criteria which are more favorable to the veteran.

Entitlement to an evaluation in excess of 
50 percent for PTSD from January 31, 1995 
to November 6, 1996, and on and after 
November 7, 1996. 

In November 1999 the evaluation for PTSD was increased to 50 
percent effective January 31, 1995, the date of the increased 
rating claim.  The RO, in the evaluation of the veteran's 
increased rating claim, considered both the old and new 
regulations.  Accordingly, the Board will also consider the 
old and new rating criteria, where it is applicable, in 
evaluating this issue and apply those criteria, which are 
more favorable to the veteran.

The question here is whether the veteran was entitled to an 
evaluation greater than 50 percent between January 31, 1995 
and November 6, 1996 under the old regulations (see DeSousa, 
supra) and on and after November 7, 1996 under either the old 
or new regulations.

Under the old rating criteria, the evaluation of PTSD was 
based on the degree of impairment of his social and 
industrial adaptability.  See 38 C.F.R. §§ 4.129, 4.130 
(1996).  

The Board finds that an evaluation of the evidence under the 
old regulations warrants an evaluation of 50 percent from 
January 31, 1995 to November 6, 1996 and no more.  That is, 
the manifestations of PTSD symptoms were productive of no 
more than considerable social and industrial impairment.

In March 1995 the veteran continued to work gainfully at the 
United States Post Office, and stated at his personal hearing 
that there were no problems between him and his supervisor.  
However, it was reported that he used a lot of sick leave 
from work due to depression related to his PTSD.  Although he 
occasionally played cribbage with a friend, the VA examiner 
noted that the veteran's greatest restriction was in the area 
of social interaction.  He had difficulty with long-term 
relationships with women, and he contended that he had no 
friends, only acquaintances.  He did, however, participate in 
group counseling sessions.  His therapist noted that his 
level of functioning was improved by group attendance.  Given 
these facts, the Board finds that the record does not support 
an evaluation in excess of the 50 percent already assigned.  
Based upon the veteran's PTSD symptoms and the effect on his 
social relationships and employment situation, as presented 
in the facts of this case, the Board finds that an evaluation 
in excess of 50 percent is not warranted.  

The next higher evaluation, under the old regulations, is 70 
percent; and, in order to warrant a 70 percent disability 
evaluation for PTSD, the evidence must show severe impairment 
in the veteran's ability to establish or maintain effective 
or favorable relationships with people.  In addition, his 
PTSD symptoms must be manifested by severe impairment in the 
ability to obtain or retain employment.  As indicated above, 
the evidence of record does not show severe impairment in 
social and occupational functioning.  Consequently, an 
increased evaluation of 70 percent is not warranted.

In determining whether an evaluation in excess of 50 percent 
is warranted on and after November 7, 1996 under the old and 
new criteria, the Board finds that the veteran's ability to 
establish effective or favorable relationships with people 
and his ability to obtain and retain employment are not 
severely affected.  

Furthermore, the evidence does not show that PTSD symptoms 
are productive of deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms associated with PTSD, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  The above 
criteria must be met in order to warrant the next higher 
disability evaluation of 70 percent for PTSD under either the 
old or new regulations, respectively, and such symptomatology 
is not shown in the facts of this case.

In March 1998, the veteran's GAF was 70, which is indicative 
of some mild symptoms or some difficulty in social or 
occupational functioning.  The evidence shows that he has 
maintained an effective relationship with his daughter whose 
wedding he was looking forward to attending.  He also 
maintains contact with his son.  He stated that he was 
working on establishing a positive relationship with his 
mother.  During his VA examination there were no signs that 
he was negligent in his personal appearance and hygiene.  The 
examiner described him as dressed in casual clothes.  

The evidence is undisputed with regard to the veteran's 
diagnoses of PTSD and major depressive disorder and 
occupational problems.  However, his psychiatric disability 
is not productive of severe impairment.  In September 1998 
the medication he was taking was helping him to be less 
stressed, but, he continued to experience stress on the job.  

The examiner in May 1999 opined that PTSD and major 
depression moderately impacted the veteran's occupational and 
social performance with moderate deficiencies in most areas 
such as work, family, and relationships.  His GAF at that 
time was 55, which is indicative of moderate symptoms.  Based 
on the criteria as outlined above, this evidence does not 
warrant an evaluation in excess of 50 percent.  Therefore an 
evaluation in excess of 50 percent is not for application in 
this instance under the old or new regulations.


With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  In the veteran's 
case at hand, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.321(b)(1); however, the RO determined that 
the veteran's disability picture was not unusual or 
exceptional in nature such as to warrant assignment of an 
extraschedular evaluation.

The Board cannot conclude that PTSD has required frequent 
inpatient care and caused marked interference with 
employment, as to prevent the use of the regular rating 
criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by PTSD.  No evidentiary basis has been 
presented upon which to predicate referral of the veteran's 
case to the Under Secretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.


As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
(to include major depressive disorder) from January 31, 1995 
to November 6, 1996, and on and after November 7, 1996 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

